                                                                                                              ,
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                         CIVIL ACTION
DARYOUSH TAHA,
              Plaintiff,

             v.
                                                          NO. 12-6867
BUCKS COUNTY PENNSYLVANIA,
BUCKS COUNTY CORRECTIONAL
FACILITY, and UNPUBLISH LLC,
                 Defendants.

 UNPUBLISH LLC
                      Cross Defendant
 BENSALEM TOWNSHIP
                                                                                            .....
              Cross Claimant

               v.
                                                                                                        \,.
 BUCKS COUNTY CORRECTIONAL                                                                                i
 FACILITY RECORDS/ RECORDS                                                                               f
 CUSTODIAN EMPLOYEES JANE
 AND/OR JOHN DOE #1-6, BUCKS
 COUNTY PENNSYLVANIA, TERRANCE                                                                 .,
 P. MOORE, FRANK NOONAN and
 WILLIAM F. PLANTIER
                Cross Defendants




                                             ORDER

         AND NOW this 14th day of February, 2019, upon consideration of Plaintiffs Motion for

  Summary Judgment and briefing in support (ECF Nos. 234,253), Defendants' Response therfto

  (ECF No. 251 ), Defendants' Motion for Summary Judgment and briefing in support (ECF N1s.

  232, 257), Plaintiffs Response thereto (ECF No. 247), and the parties' responses to the Cour('s

                                                                                                    I
Order to Show Cause (ECF Nos. 260,261,264), IT IS ORDERED that the Motions are


DENIED.




                                                  WENDY BEETLESTONE, J.




                                                                                 --•'If;.




                                                                     ..,'




              I                               2
